Citation Nr: 0122321	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  98-06 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left anterior superior iliac spine avulsion fracture 
occurring on or about August 11, 1996 as a result of Veterans 
Affairs hospitalization and/or treatment in June 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962 and from June 1962 to January 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought. 

The case was previously before the Board in September 2000, 
at which time it was Remanded to obtain additional medical 
evidence.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  

The Board also notes that in a handwritten note received in 
March 1999, the veteran asserts an additional claim for the 
failure, on or about August 31, 1996, of a pin and/or screw 
used to internally repair the left anterior-superior iliac 
fracture.  Because that issue is not before the Board on this 
appeal, it is hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence of record reflects that it is at 
least as likely as not that a left anterior superior iliac 
spine avulsion fracture occurring on or about August 11, 1996 
was incurred as a result of Veterans Affairs hospitalization 
and or treatment in June 1996.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability identified 
a left anterior superior iliac spine avulsion fracture 
occurring on or about August 11, 1996 as a result of Veterans 
Affairs hospitalization and or treatment in June 1996 are 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.358 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
the veteran in the development of his claim, unless there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  In addition to eliminating the well-
groundedness requirement, the statute also amplified the duty 
to assist itself and more specifically defined such duty.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  This assistance specifically 
includes obtaining all relevant records, private or public, 
adequately identified by the claimant with proper  
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.   The new 
statutory duty also requires VA to satisfy several notice 
requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A); see also 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Through the statements of the case the veteran and his 
representative have been furnished adequate notice, as 
provided for by VCAA.  However, in the present case the duty 
to assist does not appear to have been completely satisfied.  
The veteran has asserted that additional X-ray records are 
available in support of his claim, and, moreover, there is 
some question as to whether all treatment records in 
conjunction with the veteran's hospitalization for the period 
from August 16, 1996 to August 19, 1996 have been associated 
with the claims file.  Nevertheless, the Board considers the 
record, to the extent that it is currently developed, 
adequate to support a favorable determination.  Accordingly, 
a remand to the RO for initial consideration in light of VCAA 
or for additional development is not necessary, and the 
veteran is not prejudiced by the Board's decision to not do 
so, particularly in light of the disposition below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to the law governing claims filed pursuant to 38 
U.S.C.A. § 1151, the Board notes that in 1994, the United 
States Supreme Court affirmed decisions of the United States 
Court of Appeals for Veterans Claims (formerly the United  
States Court of Veterans Appeals) (Court) and the United 
States Federal Circuit Court of Appeals, which had  
essentially found that the statutory language of 38 U.S.C.A. 
§ 1151 in effect at the time the claim was filed simply 
required a causal connection, and that the elements of fault 
or negligence were not a valid part of the implementing 
regulation.  See Brown v. Gardner, 513 U.S. 115 (1994).  

The statute has since been modified, effective October 1, 
1997, to require VA fault as an element necessary to 
establish entitlement to the benefit sought.  However, the 
veteran is entitled to have his claim considered under the 
(more liberal) statutory provisions in effect at the time his 
claim was filed in August 1996.  The version of the statute 
controlling in this case provides, in pertinent part, that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such  
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection but that not every additional disability is 
compensable.  In light of the Supreme Court's decision, the 
VA changed 38 C.F.R. § 3.358(c)(3), the regulation  
implementing 38 U.S.C.A. § 1151, to eliminate the requirement 
of fault.

The revised regulation precludes compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment, or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries  
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
38 C.F.R. § 3.358(c)(3) (1996).  Where a causal connection 
exists, there is no willful misconduct, and the additional  
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  Id.  Accordingly, the ultimate issue 
before the Board in the present case is whether the VA's 
treatment of the veteran during June 1996 resulted in a left 
anterior superior iliac spine avulsion fracture occurring on 
or about August 11, 1996.

Essentially, the medical evidence shows that the veteran was 
treated by the VA in June and August 1996.  The veteran had 
been injured at his place of employment in February 1996 
after an object struck him on the back and shoulders.  An MRI 
revealed that he had a large herniated disc at C6-C7.  He was 
admitted to VA neurosurgery and a C6 anterior cervical 
diskectomy fusion (ACDF) was performed.  No fracture of the 
pelvis was shown.  Thereafter, in August 1996, the veteran 
attempted to sit on the toilet, but he neglected to note the 
seat was up, and his hip struck the toilet bowl.  X-rays 
revealed an avulsion fracture of the left superior iliac 
spine, distal to a bone graft site.  Open reduction and 
internal fixation of the left ilium was performed on August 
16, 1996, with no complications shown.  On August 31, 1996, 
the veteran was involved in a head on collision.  X-rays 
revealed that the screw holding the internal fixation had 
fractured.

Thereafter, the veteran was treated by a private physician 
from October 1996.  The records suggest that the veteran 
underwent a resection of the bony mass in the anterior iliac 
crest and attempted removal of the broken screw.  In November 
1996, X-rays were reported as showing a small retained 
fragment of bone with good callous forming in the defect of 
the iliac crest.  An April 2001 addendum was offered by the 
veteran's private physician.  That physician stated that the 
veteran "did have an anterior iliac crest bone graft, which, 
[he felt], is related to his anterior cervical diskectomy and 
fusion in that the bone graft harvest site is in the area of 
the avulsion fracture."

On the one hand, an X-ray report from August 1996 reports the 
site of the fracture as distal (as opposed to proximal) to 
the bone graft site; whereas, the private medical records 
report the harvest site "in the area of" the fracture.  The 
Board considers the location of the fracture vis-à-vis the 
harvest site to be a most salient fact, and, yet, the 
evidence is somewhat conflicting.  Notwithstanding, the 
benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  

The Board also considers that the location of the fracture is 
of paramount importance with respect to determining whether 
the fracture associated with the veteran sitting on a commode 
is sufficiently related to the bone harvest site such as to 
warrant entitlement to Section 1151 benefits under the law in 
effect under Brown v. Gardner.  Under the facts before the 
Board, the additional disability is reasonably related to his 
treatment at a VA medical facility, and entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for this 
additional disability is established. 

In reaching this determination, the Board realizes that 
causal connection between the June 1996 surgery and the 
August 11, 1996 fracture is somewhat tenuous.  In 
adjudicating the referred issue, the RO will need to assess 
the adequacy of the record in addressing other questions of 
causation, e.g., whether the harvesting procedure afforded in 
June 1996 and/or the August 1996 repair was productive of 
destabilization of the donor bone harvest site beyond that 
anticipated by the procedure(s) such that subsequent 
pathology sustained in a motor vehicle collision in August 
1996 is also part and parcel of the same disability.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability identified as a left anterior 
superior iliac spine avulsion fracture occurring on or about 
August 11, 1996 as a result of Veterans Affairs 
hospitalization and or treatment in June 1996 is granted. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

